Exhibit 10.7


ARMADA HOFFLER PROPERTIES, INC.
          
 Director Stock Award Agreement


THIS DIRECTOR STOCK AWARD AGREEMENT (the “Agreement”), dated as of
_______________, governs the Stock Award granted by ARMADA HOFFLER PROPERTIES,
INC., a Maryland corporation (the “Company”), to _______________ (the
“Participant”), in accordance with and subject to the provisions of the
Company’s Amended and Restated 2013 Equity Incentive Plan (the “Plan”).  A copy
of the Plan has been made available to the Participant.  All terms used in this
Agreement that are defined in the Plan have the same meaning given them in the
Plan.
1. Grant of Stock Award.  In accordance with the Plan, and effective as of
____________ (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Stock
Award of ____________ shares of Common Stock (the “Stock Award”).
2. Vesting.  The Participant’s interest in the shares of Common Stock covered by
the Stock Award shall become vested and nonforfeitable to the extent provided in
paragraphs (a), (b) and (c) below.
(a) Continued Service.  The Participant’s interest in shares of Common Stock
covered by the Stock Award shall become vested and nonforfeitable
________________________, if the Participant remains a member of the Board from
the Date of Grant until such date. 
(b) Change in Control.  The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on a Control Change Date if the Participant remains a
member of the Board from the Date of Grant until the Control Change Date.
(c) Death or Disability.  The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on the date that the Participant’s service on the
Board ends if (i) such service ends on account of the Participant’s death or
because the Participant is “disabled” (as defined in Code section 409A(a)(2)(c))
and (ii) the Participant remains a member of the Board from the Date of Grant
until the date such service ends on account of the Participant’s death or
because the Participant is disabled.
Except as provided in this Section 2, any shares of Common Stock covered by the
Stock Award that are not vested and nonforfeitable on or before the date that
the Participant’s service on the Board ends shall be forfeited on the date that
such service terminates.
3. Transferability.  Shares of Common Stock covered by the Stock Award that have
not become vested and nonforfeitable as provided in Section 2 cannot be
transferred.  Shares of Common Stock covered by the Stock Award may be
transferred, subject to the requirements of applicable securities laws, after
they become vested and nonforfeitable as provided in Section 2.
4. Stockholder Rights.  On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights of a stockholder of the
Company with respect to the shares of Common Stock covered by the Stock Award,
including the right to vote the shares and to receive, free of all restrictions,
all dividends declared and paid on the shares.  Notwithstanding the preceding
sentence, the Company shall retain custody of the certificates evidencing the
shares of Common Stock covered by the Stock Award until the date that the shares
of Common Stock become vested and nonforfeitable and the Participant hereby
appoints the Company’s Secretary as the Participant’s attorney in fact, with
full power of substitution, with the power to transfer to the Company and cancel
any shares of Common Stock covered by the Stock Award that are forfeited under
Section 2.
5. No Right to Continued Service.  This Agreement and the grant of the Stock
Award does not give the Participant any rights with respect to continued service
on the Board.  This Agreement and the grant of the Stock Award shall not
interfere with the right of the Company or an Affiliate to terminate the
Participant’s service on the Board.
6. Governing Law.  This Agreement shall be governed by the laws of the State of
Maryland except to the extent that Maryland law would require the application of
the laws of another State.
7. Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.
8. Participant Bound by Plan.  The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.





--------------------------------------------------------------------------------




9. Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.


[signature page follows]













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.


ARMADA HOFFLER PROPERTIES, INC.         [NAME OF PARTICIPANT]


By:__________________________                   ______________________________
Title:________________________







